Exhibit CONSENT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM We consent to the inclusion in Amendment No. 2 to the Registration Statement on Form S-1 (File No. 333-160147) of our report dated March 27, 2009 on the audits of the consolidated financial statements and schedule of eMagin Corporation as of December 31, 2008 and 2007, and for eachof the years in the three year period ended December 31, 2008. In addition, we consent to the reference to our firm as “Experts” in the prospectus. /s/ Eisner LLP Eisner
